                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

Dr. B., 1                                             )
                                                      )
                       Plaintiff,                     )
                                                      )
vs.                                                   )   Civil No. 17-cv-1243-DGW 2
                                                      )
COMMISSIONER OF SOCIAL                                )
SECURITY,                                             )
                                                      )
                       Defendant.                     )

                                MEMORANDUM and ORDER

WILKERSON, Magistrate Judge:

       In accordance with 42 U.S.C. § 405(g), the pro se plaintiff seeks judicial

review of the final agency decision denying her application for Disability Insurance

Benefits (DIB) and Supplemental Security Income (SSI) Benefits pursuant to 42

U.S.C. § 423.

                                      Procedural History

       Plaintiff applied for DIB and SSI in January 2014, alleging a disability onset

date of September 1, 2013. After holding an evidentiary hearing, an ALJ denied

the application on November 16, 2016. (Tr. 16-24). The Appeals Council denied

plaintiff’s request for review, making the ALJ’s decision the final agency decision

subject to judicial review. (Tr. 1). Plaintiff exhausted administrative remedies


1
  Plaintiff apparently uses “Dr.” as her first name. See, Tr. 328. Her full last name will not be used
in this Memorandum and Order due to privacy concerns. See, Fed. R. Civ. P. 5.2(c) and the
Advisory Committee Notes thereto.

2
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 17.


                                                  1
and filed a timely complaint with this Court.

                                  Issue Raised by Plaintiff

       Plaintiff filed a short brief at Doc. 25. She says that she is “neither getting

better nor younger.” She says she is working as a substitute teacher, but that job is

too stressful.

                                Applicable Legal Standards

       To qualify for DIB or SSI, a claimant must be disabled within the meaning of

the applicable statutes. 3 Under the Social Security Act, a person is disabled if he

has an “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous

period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(a).

       To determine whether a plaintiff is disabled, the ALJ considers the following

five questions in order: (1) Is the plaintiff presently unemployed? (2) Does the

plaintiff have a severe impairment? (3) Does the impairment meet or medically

equal one of a list of specific impairments enumerated in the regulations? (4) Is the

plaintiff unable to perform her former occupation? and (5) Is the plaintiff unable to

perform any other work? 20 C.F.R. § 404.1520.

       An affirmative answer at either step 3 or step 5 leads to a finding that the

plaintiff is disabled. A negative answer at any step, other than at step 3, precludes


3
  The statutes and regulations pertaining to DIB are found at 42 U.S.C. § 423, et seq., and 20 C.F.R.
pt. 404. The statutes and regulations pertaining to SSI are found at 42 U.S.C. §§ 1382 and 1382c,
et seq., and 20 C.F.R. pt. 416. As is relevant to this case, the DIB and SSI statutes are identical.
Furthermore, 20 C.F.R. § 416.925 detailing medical considerations relevant to an SSI claim, relies
on 20 C.F.R. Pt. 404, Subpt. P, the DIB regulations. Most citations herein are to the DIB regulations
out of convenience.
                                                 2
a finding of disability. The plaintiff bears the burden of proof at steps 1–4. Once

the plaintiff shows an inability to perform past work, the burden then shifts to the

Commissioner to show the plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Zurawski v. Halter, 245 F.3d 881,

886 (7th Cir. 2001).

      It is important to recognize that the scope of judicial review is limited. “The

findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court

must determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003).       The Supreme Court defines substantial evidence as “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations

omitted).

      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). However,

while judicial review is deferential, it is not abject; this Court does not act as a

rubber stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921

(7th Cir. 2010), and cases cited therein.



                                            3
                                The Decision of the ALJ

       The ALJ followed the five-step analytical framework described above. He

determined that plaintiff had worked part-time but not at the level of substantial

gainful activity since the alleged onset date. She was insured for DIB through

December 31, 2016.        The ALJ found that plaintiff had severe impairments of

non-ischemic cardiomyopathy and status post-surgery for uterine fibroids with

associated anemia. 4

       The ALJ found that plaintiff had the RFC to do light work, limited to low

stress work defined as having only occasional decision-making and occasional

changes in work setting. The ALJ specified that the stress restriction resulted

from her cardiovascular impairment and was not related to her mental health; she

“must avoid stress in order to maintain normal cardiac activity.” (Tr. 19).

       Based on the testimony of a vocational expert, the ALJ found that plaintiff

was not able to do her past relevant work as a podiatrist because it was not

low-stress, but she was not disabled because she was able to do other jobs that exist

in significant numbers in the national economy.

                               The Evidentiary Record

       The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record

is directed to the points raised by plaintiff.

       1.     Agency Forms

4
  “Non-Ischemic cardiomyopathy is a generic term which includes all causes of decreased heart
function other than those caused by heart attacks or blockages in the arteries of the heart.”
https://www.urmc.rochester.edu/highland/departments-centers/cardiology/conditions/non-ischemic
.aspx, visited on January 8, 2020.
                                              4
        Plaintiff was born in 1963 and was almost 53 years old on the date of the

ALJ’s decision.     (Tr. 254).    She had worked as a self-employed podiatrist

beginning in 1996. She was working part-time when she applied for benefits.

(Tr. 259).

        2.    Evidentiary Hearing

        Plaintiff was not represented by an attorney at the hearing in August 2016.

(Tr. 33). Her attorney had withdrawn from representing her in July 2016. (Tr.

172).

        Plaintiff was still seeing a few patients. She worked about 15 hours per

week, sometimes less. (Tr. 48-49).

        Plaintiff testified that she had a hysterectomy in March 2015 because of

uterine fibroids that were causing extreme anemia. (Tr. 42). The fibroids caused

excessive menstrual bleeding and she became severely anemic. (Tr. 50). The

hysterectomy solved the problem of excessive bleeding and anemia. In the pre-op

workup for the surgery, she had an abnormal EKG, and was therefore referred to

Prairie Cardiology. The cardiologist determined she had some kind of ischemic

event. 5 She had episodes where her heart would overwork if she was stressed.

She was put on medication. She was not given any restrictions on activities. If

she gets “too worked up,” she gets heart palpitations.          Dealing with stressful

situations causes the palpitations. (Tr. 53-57).

        The “biggest obstacle” to her working is dealing with work stress.           (Tr.

58-59).

5
  The cardiologist’s records give a diagnosis of nonischemic cardiomyopathy.   The use of
“ischemic” in the transcript could be a transcription error.
                                            5
        A vocational expert (VE) also testified. The VE testified that a person with

plaintiff’s RFC assessment could not work as a podiatrist, but she could do other

low-stress jobs at the light exertional level. (Tr. 60-62).

        3.     Relevant Medical Records

        Plaintiff was seen at Prairie Cardiovascular between March 2015 and April

2016.

        Plaintiff was first seen on March 11, 2015, because of an abnormal EKG.

Dr. Satwani, a cardiologist, noted that plaintiff had no ischemic symptoms. She

had good functional capacity with no history of exertional chest pain or shortness of

breath.      He ordered an echocardiogram.                 (Tr. 446).       The echocardiogram

showed a mildly enlarged left ventricle with estimated left ventricular ejection

fraction of 50%. 6 (Tr. 408).

        In June 2015, the cardiologist noted that her ejection fraction was “mildly

reduced.”      Recent stress testing showed no perfusion abnormalities.                        Holter

monitoring showed occasional PVCs. 7                  She was prescribed Carvedilol and

Lisinopril. (Tr. 438).

        In   January       2016,     Dr.    Satwani      gave     diagnoses      of    nonischemic

cardiomyopathy, stable, and palpitations, improved. Her blood pressure was on


6
  “The ejection fraction is usually measured only in the left ventricle (LV). The left ventricle is the
heart's main pumping chamber. It pumps oxygen-rich blood up into the upward (ascending) aorta to
the rest of the body. An LV ejection fraction of 55 percent or higher is considered normal. An LV
ejection fraction of 50 percent or lower is considered reduced. An LV ejection fraction between 50
and 55 percent is usually considered ‘borderline.’” https://www.mayoclinic.org/ejection-fraction
/expert-answers/faq-20058286, visited on January 9, 2020.

7
  “Premature ventricular contractions (PVCs) are the most common cause of irregular heart
rhythms.” https://my.clevelandclinic.org/health/diseases/17381-premature-ventricular-contractions,
visited on January 10, 2020.
                                                  6
the low side. She was taking Carvedilol and Lisinopril and was stable from a

cardiac standpoint. (Tr. 430).

        In April 2016, Dr. Satwani again indicated diagnoses of nonischemic

cardiomyopathy, stable, and palpitations, improved. She had no complaints and

denied palpitations or chest pain. She was taking Carvedilol and Lisinopril. She

was stable from a cardiac standpoint and had no heart failure symptoms. (Tr.

426).      He ordered a repeat echocardiogram which showed an estimated left

ventricular ejection fraction of 45%. (Tr. 410).

                                      Analysis

        The ALJ reasonably concluded that the record supports a conclusion that

plaintiff was capable of light exertion low-stress work as of the date of his decision.

Plaintiff does not offer any specific challenge to that conclusion.

        Plaintiff says that says that she is “neither getting better nor younger.”

However, plaintiff’s condition at the present time is irrelevant. The issue for the

Court is whether the record in front of the ALJ provides substantial evidence to

support his November 16, 2016, decision.         Plaintiff can, of course, file a new

application for disability benefits based on her current condition.

        The crux of plaintiff’s complaint seems to be that her job as a substitute

teacher is too stressful. However, the ALJ limited her to low-stress work, defined

as work requiring only occasional decision-making and occasional changes in work

setting.     Substitute teacher is not a low-stress job.      Plaintiff’s difficulty in

functioning as a substitute teacher is not relevant to the issue before the Court.

        Plaintiff has not identified any error requiring remand.      The Court has

                                          7
carefully reviewed the record and the ALJ’s decision and has not detected any legal

errors. The medical evidence and plaintiff’s own testimony support the conclusion

that she was capable of light exertion low-stress work as of the date of the ALJ’s

decision.   Even if reasonable minds could differ as to whether plaintiff was

disabled at the relevant time, the ALJ’s decision must be affirmed if it is supported

by substantial evidence, and the Court cannot substitute its judgment for that of the

ALJ in reviewing for substantial evidence. Burmester, 920 F.3d at 510; Shideler

v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012).

                                       Conclusion

      After careful review of the record as a whole, the Court is convinced that the

ALJ committed no errors of law, and that his findings are supported by substantial

evidence. Accordingly, the final decision of the Commissioner of Social Security

denying plaintiff’s application for disability benefits is AFFIRMED.

      The Clerk of Court is directed to enter judgment in favor of defendant.

      IT IS SO ORDERED.

      DATE:    January 15, 2020.




                                       DONALD G. WILKERSON
                                       U.S. MAGISTRATE JUDGE




                                         8
